Citation Nr: 0207530	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  94-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to April 
1959.  He died on September [redacted], 1993, and the appellant is his 
surviving spouse.  

The current appeal arose from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  The RO denied, in 
pertinent part, entitlement to service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.

In March 1997, the Board of Veterans' Appeals (Board) 
remanded the cause of death claim for additional development, 
as the appellant raised the inextricably intertwined issue of 
entitlement to service connection for the cause of the 
veteran's death as due to tobacco use.  The issue of 
entitlement to accrued benefits was deferred pursuant a stay 
on adjudication then in effect.  See Board of Veterans' 
Appeals, Chairman's Memorandum No. 01-97-20.

The stay on adjudication of accrued benefits claims was 
lifted in April 1998.  See Board of Veterans' Appeals, 
Chairman's Memorandum No. 01-98-11.  In July 1998, the Board 
denied entitlement to accrued benefits.  The issue of 
entitlement to service connection for the cause of the 
veteran's death, including as due to tobacco use and nicotine 
dependence in service, was deferred pursuant to a stay on 
adjudication of tobacco-related claims.  See Board of 
Veterans' Appeals, Chairman's Memorandum No. 01-98-20.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted.  Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The stay on adjudication of tobacco-related claims was lifted 
in August 1998.  See
Board of Veterans' Appeals, Chairman's Memorandum No. 01-98-
25.  In April 2001, the Board denied entitlement to service 
connection for the cause of the veteran's death, to include 
as due to tobacco use and nicotine dependence in service.  
The decision included an analysis of the claim under the 
VCAA.  



The decision also included the Board's referral of the issue 
of entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2001) to the RO for appropriate action. 

In a September 2001 order, the United States Court of Appeals 
for Veterans Claims (CAVC) vacated the Board's July 1998 
decision and remanded the case to provide the Board with an 
opportunity to readjudicate the claim under the new 
legislation.  See Luyster v. Gober, 14 Vet. App. 186 (2000).  

Pursuant to the CAVC's remand, the case has since been 
returned to the Board for further appellate review.  

The CAVC's September 2001 order incorrectly noted that the 
Board's July 1998 decision denied entitlement to service 
connection for the cause of the veteran's death; the decision 
only deferred that issue.  Thus, there was no decision by the 
Board on the cause of death issue that could have been 
remanded.  38 U.S.C.A. § 7252 (West 1991 & Supp. 2001).  

The cause of death claim, including the tobacco issue, was 
not denied by the Board until April 2001, and that decision 
has not been duly appealed.

The Board notes that an attempt to reopen the cause of death 
claim was denied by the RO in May 2001.  To the Board's 
knowledge, the appellant has not filed a notice of 
disagreement as to that issue.  Accordingly, it is not within 
the Board's jurisdiction at this time and will be discussed 
no further herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 
& Supp. 2001).




As noted above, the Board has previously referred the issue 
of entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is again referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Parenthetically, the Board notes that it has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (CAFC) in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095-7096, -7098 (Fed. 
Cir. Aug. 16, 2001).

In that decision the CAFC directed VA to conduct expedited 
rulemaking, which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.

The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims will remain in effect pending the completion of 
the directed rulemaking.  See Board of Veterans' Appeals, 
Chairman's Memorandum No. 01-01-17.


FINDING OF FACT

The veteran had no pending claims for VA benefits at the time 
of his death.  



CONCLUSION OF LAW

The appellant's claim for accrued benefits lacks legal merit.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

By virtue of the absence of a pending claim at the time of 
the veteran's death, the present case lacks legal merit, such 
that no additional development would assist in supporting the 
claim. 

In other words, there is no useful purpose in remanding the 
issue decided herein.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Accrued Benefits
Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121; see also 38 C.F.R. 
§ 3.1000.

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The CAVC has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).


Analysis

A certified copy of the veteran's death certificate 
establishes he died on September [redacted], 1993. 

On July 27, 1998, the Board denied, in pertinent part, 
entitlement to accrued benefits.

The record is unclear regarding the appellant's intentions as 
they relate to her claim of accrued benefits.  

The Board received a letter from the appellant on July 22, 
1998.  Since the July 27, 1998 decision did not discuss this 
evidence, the Board finds that the letter was associated with 
the claims file after the Board's review of the record.  

The appellant stated in the July 22, 1998 letter that "it is 
very clear that I am not claiming for accrued benefits of my 
husband ..."  Initially, this appears to be a withdrawal of 
the issue of entitlement to accrued benefits, pursuant to the 
criteria for withdrawal of a substantive appeal by the 
appellant.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

The July 22, 1998 letter, however, continues with the 
appellant stating she did not stop requesting an increased 
evaluation from 70 percent to 100 percent for the veteran's 
service-connected psychiatric disorder.  As the appellant's 
statements regarding the issue of entitlement to accrued 
benefits appear somewhat vague and inconsistent, and to give 
the appellant every opportunity, the Board has not construed 
the July 22, 1998 letter as a request for withdrawal of a 
substantive appeal.  

As was stated above, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, supra.

Review of the record reveals that the veteran did not respond 
to a March 1990 Board request for clarification of a plea for 
reconsideration of the September 1989 Board decision.  In 
addition, the Board notes that the claims file contains no 
evidence that may be construed as a timely notice of 
disagreement as to an October 1990 rating decision wherein 
the RO denied an increased rating for the veteran's service- 
connected schizophrenia.

The Board finds that there is no evidence in the record that 
the veteran had any VA claims pending at the time of his 
death.  Without any pending claims at the time of death, the 
appellant's claim for accrued benefits must be denied as a 
matter of law.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a); 38 C.F.R. § 3.1000.  




ORDER

Entitlement to accrued benefits is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

